Mr. Justice Garrigues
delivered the opinion of the court:
1. By Instruction 10, the court in effect told the jury that if the negligence of both contributed to the injury, plaintiff could not recover, unless the conductor, after he became aware of her danger, was guilty of conduct showing a willful intention to injure her, and the defendant might, by the exercise of ordinary care, have avoided the accident. There was no theory of the case, or evidence, calling for this instruction. Plaintiff testified the car was put in motion while she was alighting.- Defendant’s theory was, that she kept her seat until • the car started, when she attempted to get off- Plaintiff-made no claim, and there was no proof, that she was in, a position of peril and defendant could have avoided injuring her by the exercise of ordinary care. Neither was there the slightest pretense that the conductor willfully or intentionally caused the injury. The claim and proof of neither party raised any *214controversy calling for this instruction. The jury should neither have been required or allowed to pass upon matters not in actual controversy in the case. As a legal proposition the instruction is wrong. Assuming, for the sake of argument, that she negligently placed herself in a position of danger; still she could recover if the conductor willfully or intentionally injured her. If he did not willfully or intentionally do so, she could nevertheless recover, if he knew of her perilous position and might, by the exercise of ordinary care, have avoided injuring her. —Denver Co. v. Dwyer, 20 Colo. 137; Hector Co. v. Robertson, 22 Colo. 495; Denver Co. v. Dwyer, 3 Col. App. 411; Posten v. Denver Co., 14 Col. App. 192; Griffith v. Denver Co., 14 Col. App. 511; Oliver v. Denver Co., 13 Col. App. 551; D. & R. G. Co. v. Buffehr, 30 Colo. 39; Nichols v. C., B. & Q., 44 Colo. 516.
The case of The D. & R. G. R. R. Co. v. Spencer, 25 Colo. 9, is cited as an authority supporting the instruction. It is evident it was not intended to hold in that case, that both must concur before the plaintiff could recover. No such case was before the court. The instruction in that case in effect told the jury: If the deceased was guilty of contributory negligence, then plaintiff could not recover, unless the conduct of the defendant was willfully and wantonly reckless. The question of a recovery, if the defendant could, by the exercise of ordinary care, have avoided the injury, notwithstanding the negligence of the plaintiff, was not before the court. An opinion is only authority on the point decided. If the court had intended in that case to decide, before a plaintiff guilty of contributory negligence can recover, the evidence must show that the defendant, by the exercise of ordinary care, might have avoided the injury, and also in addition to that, that the de*215fendant willfully and intentionally inflicted the injury, it would not have cited as an authority sup^ porting the position, Denver Co. v. Dwyer, 20 Colo. 132; which holds that the plaintiff may recover in such a case, if the evidence shows that the defendant, by exercising ordinary care, could have avoided the injury.
2. By instruction 15, the court in effect told the jury that before the plaintiff could recover, it must appear not only that the defendant negligently started the car while she was alighting, hut, when she discovered the car to he in motion, that she was in a position where she could not refrain from alighting or being thrown therefrom, and was compelled to continue to alight. If the defendant, by negligently starting the car, placed her in a position of peril, it cannot complain because she committed an error of judgment in not instantaneously choosing the best course. If the car started while she was alighting, she was not obliged to abandon the child. Suppose she committed an error in judgment in clinging to the child instead of clutching the car; the company is in no position to complain on account of such error in judgment. — Silver Cord C. M. Co. v. McDonald, 14 Colo. 196; Denver Co. v. Dwyer, 20 Colo. 136; Union Pacific Co. v. Kelley, 4 Col. App. 335; Walters v. Electric Light Co., 12 Col. App. 150; Allen v. Florence Co., 15 Col. App. 213.
3. By Instruction 11, the jury were told in effect that if the car stopped long enough for the passengers, including the plaintiff with the child, to alight, before starting it up again, and the conductor had no knowledge she was alighting, the jury should find for the defendant. This instruction applies to steam railways running on schedule time across the country, hut not to street railways. Mere lack of knowledge on the part of the conductor that she was *216alighting was not sufficient. If the conductor had been paying .attention to his duties, he must necessarily have seen the plaintiff, if she was attempting to alight. It was not sufficient for him to stop the car long enough for her and the other passengers to alight.' Before he started the car again, it was his duty, at least, to exercise ordinary care in seeing that no passenger was alighting. — Anderson v. Citizens’ Co., 12 Ind. App. 194, 38 N. E. 1109; Washington R. R. Co. v. Harmon, 147 U. S. 580; Denver Tramway Co. v. Rush, 19 Col. App. 70; Morrison v. Charlotte Co., 123 N. C. 414, 31 S. E. 720; Birmingham Ry. Co. v. Smith, 90 Ala. 60, 8 So. 86; Highland Ave. R. Co. v. Burt, 92 Ala. 291, 9 So. 410; Birmingham Ry. Co. v. Wildman, 119 Ala. 548, 24 So. 548; Behen v. St. Louis Trans. Co., 186 Mo. 430; Finn v. Valley City R. Co., 86 Mich. 74, 48 N. W. 696; Chicago Ry Co. v. Mills, 105 Ill. 63.
4. The issues and evidence in this case were very simple, they suggest but two theories, with two propositions of law governing them; one, that the car was stopped and the defendant was alighting •when it was started; the other, that the plaintiff remained in her seat when the car stopped, and attempted to get off after it was in motion, while it was in motion. One simple instruction would have covered both these theories. Three' instructions, one on the issues, one on the two theories of the case, and one on the measure of damages, if the jury found for the plaintiff, would have made the case simple to the jury. Instead of this, the court gave eighteen instructions, which must have been confusing. While we do' not say that this, of itself, is reversible error, still we suggest the impropriety of giving so. many instructions.
We express no opinion on Instruction 13. If *217the case is retried, the following of this opinion will obviate the necessity of giving said instruction.

Reversed.

' Chief Justice Campbell and Mr. Justice Hill. concur.